Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 11 has been amended to include previously indicated allowable subject matter from claim 15, now cancelled.
Claim 11 now requires that the 3/2-way valve has a valve seat on which a sliding sleeve is arranged and the valve seat juts from the tap-head body. The closest prior art of record Lieser (U.S. Pat. 2,925,828).  Lieser discloses a manual balanced 3-way valve; however, Lieser fails to disclose a sliding sleeve. Therefore, it would not have been obvious to modify Valles’ 3/2-way valve with a sliding sleeve valve seat without improper hindsight analysis.
The Applicant’s submitted prior art is compelling but does not disclose the limitations of claim 11.   Posgay (U.S. Pat. 595,112) discloses a valve (D) with a sliding sleeve (E); however, the valve is not a 3/2-way valve and therefore does not teach the required structure or function.
Claims 11-14 and 16-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/MJM/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        07/22/2021